DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 4, 2022 have been fully considered but they are not persuasive.  Applicant argues that Claims 1 and 9 have been amended to include additional limitations.  In addition, Claims 1 and 9 disclose that a virtual object is generated based on the virtual object authoring space first, and then the stored virtual object is displayed in a different space.  None of the cited references suggest further limitations (p. 9-10).
In reply, the Examiner points out that Maciocci (US 20120249741A1) teaches head mounted device 10 may receive a first user input indicating a first anchor surface 16 in a captured image.  First anchor surface 16 may correspond to a first surface located in the image obtained by the camera of the head mounted device 10.  Processor within the head mounted device 10 may generate a virtual object 14.  When the user elects to display the virtual object 14 anchored to a designated anchor surface, the processor within the head mounted device 10 may render the virtual object 14 on a display so that the virtual object appears to be on the first anchor surface 16 when viewed through the display [0069].  Maciocci teaches standby location for a virtual object 14.  Standby location may be a place where the object can be stored [0110].  Second user wearing a second head mounted device 10b sits across from the first user.  Second head mounted device 10b may receive data from the first head mounted device 10a identifying the selected anchor surface 16. Using this information the second head mounted device 10b may generate a display of the virtual object 14b reoriented to appear right side up and with the proper perspective for the second user. To generate this display, the second head mounted device 10b may receive data regarding the virtual object to be rendered, such as its content and data regarding its generate shape and orientation.  The second head mounted device 10b may use the anchor surface selected by the first user to determine a location, orientation and perspective for displaying the virtual object. This may include determining a proper top of the object, and an angle of projection of the object to match the anchor surface that results in the proper perspective of the rendered object.  Thus, the second user views the same virtual object 14b anchored to the desk top surface 16 but right side up from the second user’s perspective [0095] (Fig. 3).  Thus, Maciocci teaches that a virtual object is generated based on the virtual object authoring space (in field of view of the first head mounted device 10a) first [0069], and then the stored virtual object [0110] is displayed in a different space (in field of view of the second head mounted device 10b) [0095] (Fig. 3).  Thus, Maciocci teaches wherein the augmentation relationship attribute information means attribute parameter information required for augmenting the virtual object based on the reference object (the second head mounted device 10b may use the anchor surface selected by the first user to determine a location, orientation and perspective for displaying the virtual object, this may include determining a proper top of the object, and an angle of projection of the object to match the anchor surface that results in the proper perspective of the rendered object, [0095], Fig. 3).  Maciocci teaches that as the user moves, the virtual object 14a may change in shape, orientation and size to remain anchored to the physical surface 16a.  User may be detected as moving.  Input sensor may communicate a position change by the user and the processor may control the projected image to become larger or smaller [0317].  Since the virtual object 14a changes in shape, orientation, and size to remain anchored to the physical surface 16a, it would be obvious to one of ordinary skill in the art that this means that changing the shape, orientation, and size of the virtual object 14a includes changing the height ratio information or width ratio information of the virtual object 14a in order for the virtual object 14a to remain anchored to the first reference object 16a based on the position information of the first reference object 16a.  Thus, Maciocci teaches wherein the extracting at least one or more pieces of parameter information between the virtual object changed according to the setting interface includes extracting position relationship parameter information representing position information of the changed virtual object based on the position information of the first reference object, and wherein the position relationship parameter information is the height ratio information and/or width ratio information of the virtual object on the first reference object [0317].
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci (US 20120249741A1) in view of Comer (US 10403047B1).
7.	As per Claim 1, Maciocci teaches a method for augmented reality content production based on attribute information application by a production application executed by at least one or more processors of a computing device (rendering virtual images in an augmented reality system, [0005], [0069]), the method comprising:  providing a virtual object authoring space (in field of view of first head mounted device) which is a virtual space for authoring a virtual object (14) and includes at least one or more reference objects (16); providing a virtual object authoring interface for the virtual object authoring space; generating augmentation relationship attribute information based on a virtual object generated based on the provided virtual object authoring interface and at least one reference object of the virtual object authoring space (head mounted device 10 may receive a first user input indicating a first anchor surface 16 in a captured image, this input may be a button press, a recognizable gesture performed in view of the head-mounted camera, a focused gaze by the user recognized as an image that remains relatively still for a predetermined period of time, first anchor surface 16 may correspond to a first surface located in the image obtained by the camera of the head mounted device 10, processor within the head mounted device 10 may generate a virtual object 14, when the user elects to display the virtual object 14 anchored to a designated anchor surface, the processor within the head mounted device 10 may render the virtual object 14 on a display so that the virtual object appears to be on the first anchor surface 16 when viewed through the display, [0069]); storing the virtual object (standby location for a virtual object 14, standby location may be a place where the object can be stored, [0110]); and displaying the virtual object on a reference object in a different space (in field of view of second head mounted device 10b) other than the virtual object authoring space based on the augmentation relationship attribute information (Fig. 3 illustrates the virtual object 14a presented to two users wearing head mounted device 10a, 10b so the virtual object appears to each user upside up, [0093], first user may formulate a signal using the first head mounted device 10a indicating that a second virtual object 14b should be generated for a second user, first user may provide an input indicating the anchor surface 16 in the captured image, processor within the head mounted device 10a may calculate parameters including distance and orientation with respect to the head mounted camera 10a that corresponds to the anchor desk top surface 16 that was selected by the first user, head mounted device 10a displays the generated virtual object 14a so the virtual object 14a is anchored to the anchor surface 16 and include the first orientation, [0094], second user wearing a second head mounted device 10b sits across from the first user, second head mounted device 10b may receive data from the first head mounted device 10a identifying the selected anchor surface 16, using this information the second head mounted device 10b may generate a display of the virtual object 14b reoriented to appear right side up and with the proper perspective for the second user, to generate this display, the second head mounted device 10b may receive data regarding the virtual object to be rendered, such as its content and data regarding its generate shape and orientation, the second head mounted device 10b may use the anchor surface selected by the first user to determine a location, orientation and perspective for displaying the virtual object, this may include determining a proper top of the object, and an angle of projection of the object to match the anchor surface that results in the proper perspective of the rendered object, thus, the second user views the same virtual object 14b anchored to the desk top surface 16 but right side up from the second user’s perspective, [0095], Fig. 3).  Maciocci teaches delivering a message to the head mounted device data indicating a suggested placement of the virtual object.  A message is sent indicating “Wall Surface preferred” or “Desktop Surface Preferred” to the head mounted device.  Then the user selects the anchor surface [0106].  Thus, it would have been obvious to one of ordinary skill in the art that there are a plurality of reference objects displayed that the user could choose from as the anchor surface, and the reference objects are classified into different categories such as walls or desktops.  Thus, Maciocci teaches wherein the providing a virtual object authoring interface for the virtual object authoring space includes displaying a plurality of reference objects classified into different categories within the virtual object authoring space for selection, determining a first reference object for the virtual object according to a user’s selection among the plurality of reference objects [0106], displaying a virtual object for which to set augmentation relationship attribute information within the virtual object authoring space [0069], and providing a setting interface for moving, tilting, rotating, and scaling the virtual object according to a user’s input (user may desire to move the virtual object 14, to accomplish this, the user may provide a gesture that a processor coupled to the head mounted device 10 may recognize, [0082], determining an angle of projection of the object to match the anchor surface, [0095], if the user rotates the display relative to the horizontal, the virtual object may similarly compensate for the rotation, [0091], user may desire to enlarge a size of the virtual object and may speak the word “enlarge virtual object”, [0279]), wherein the generating the augmentation relationship attribute information includes extracting at least one or more pieces of parameter information between the virtual object changed according to the setting interface and the first reference object and automatically setting augmentation relationship attribute information between the virtual object and the first reference object based on the extracted parameter information (as the user moves, the virtual object 14a may change in shape, orientation and size to remain anchored to the physical surface 16a, user may be detected as moving, input sensor may communicate a position change by the user and the processor may control the projected image to become larger or smaller, or move the projected image to a comfortable viewing location associated with the user’s new location, the projected image may move from a horizontal surface to a vertical surface to follow the user, [0317]), wherein the displaying the virtual object on a reference object in a different space other than the virtual object authoring space based on the augmentation relationship attribute information includes detecting an actual object corresponding to the first reference object within the different space as a main reference object and augmenting and displaying the virtual object on the different space with respect to the detected main reference object based on the augmentation relationship attribute information [0093-0095] (Fig. 3).  Maciocci teaches wherein the augmentation relationship attribute information means attribute parameter information required for augmenting the virtual object based on the reference object (the second head mounted device 10b may use the anchor surface selected by the first user to determine a location, orientation and perspective for displaying the virtual object, this may include determining a proper top of the object, and an angle of projection of the object to match the anchor surface that results in the proper perspective of the rendered object, [0095], Fig. 3).  Maciocci teaches that as the user moves, the virtual object 14a may change in shape, orientation and size to remain anchored to the physical surface 16a.  User may be detected as moving.  Input sensor may communicate a position change by the user and the processor may control the projected image to become larger or smaller [0317].  Since the virtual object 14a changes in shape, orientation, and size to remain anchored to the physical surface 16a, it would be obvious to one of ordinary skill in the art that this means that changing the shape, orientation, and size of the virtual object 14a includes changing the height ratio information or width ratio information of the virtual object 14a in order for the virtual object 14a to remain anchored to the first reference object 16a based on the position information of the first reference object 16a.  Thus, Maciocci teaches wherein the extracting at least one or more pieces of parameter information between the virtual object changed according to the setting interface includes extracting position relationship parameter information representing position information of the changed virtual object based on the position information of the first reference object, and wherein the position relationship parameter information is the height ratio information and/or width ratio information of the virtual object on the first reference object [0317].
However, Maciocci does not expressly teach storing the virtual object by including the generated augmentation relationship attribute information; and displaying the stored virtual object.  However, Comer teaches storing the virtual object by including the generated augmentation relationship attribute information; and displaying the stored virtual object (virtual object anchor stores an offset in memory that defines a virtual object position, orientation and scale relative to the location of the virtual object anchor, retrieve and apply the offset to generate a virtual object in a head mounted display that is presented at a location relative to the virtual object defined by the offset, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maciocci to include storing the virtual object by including the generated augmentation relationship attribute information; and displaying the stored virtual object because Comer suggests that this way, the device can quickly retrieve and apply the offset so that the virtual object is presented at the desired location (Abstract).
8.	As per Claim 2, Maciocci teaches wherein providing a virtual object authoring space includes generating the virtual object authoring space by detecting the 3D space for a user’s surrounding environment based on at least one or more sensors (500) (scan the distance measurements and images provided by the scene sensor 500 in order to produce a three-dimensional reconstruction of the objects within the image, including distance from the stereo cameras and surface orientation information, [0119], user may view a scene where real world objects are visible which also places virtual objects within the visible scene, [0072], [0069]).
9.	As per Claim 3, Maciocci teaches delivering a message to the head mounted device data indicating a suggested placement of the virtual object.  A message is sent indicating “Wall Surface preferred” or “Desktop Surface Preferred” to the head mounted device.  Then the user selects the anchor surface [0106].  Thus, it would have been obvious to one of ordinary skill in the art that the objects are classified as a preconfigured reference object category, such as walls or desktops, and the user sets the object as an anchor surface reference object.  Thus, Maciocci teaches further including configuring a reference object within the generated virtual object authoring space, wherein the configuring a reference object includes detecting an object classified as a preconfigured reference object category among at least one or more objects within the virtual object authoring space and setting the detected object as a reference object [0106].
10.	As per Claim 4, Maciocci teaches wherein the providing a virtual object authoring interface includes configuring attribute information for the virtual object, and the attribute information includes at least one or more of position information, pose information, scale information, and shape information for the virtual object [0069].
11.	As per Claim 6, Maciocci teaches wherein extracting at least one or more pieces of parameter information between the virtual object changed according to the setting interface and the first reference object includes at least one or more of extracting pose relationship parameter information representing pose information of the changed virtual object based on the pose information of the first reference object, extracting scale relationship parameter information representing scale information of the changed virtual object based on the scale information of the first reference object, and extracting contact surface area information for the first reference object and the changed virtual object [0317].
12.	As per Claim 7, Maciocci teaches wherein the displaying the virtual object on a reference object in a different space includes detecting an actual object corresponding to the first reference object within the different space as a main reference object [0093-0095] (Fig. 3).
13.	As per Claim 8, Maciocci teaches wherein the displaying the virtual object on the different space further includes augmenting and displaying the virtual object on the different space with respect to the detected main reference object based on the augmentation relationship attribute information [0093-0095] (Fig. 3).
14.	As per Claim 9, Claim 9 is similar in scope to Claim 1, except that Claim 9 is directed to a system comprising:  at least one or more processors; and at least one or more memories, wherein the at least one application, as at least one application that creates augmented reality content based on attribute information application stored in the memory and executed by the least one or more processors, performs the method of Claim 1.  Maciocci teaches a system comprising:  at least one or more processors; and at least one or more memories, wherein the at least one application, as at least one application that creates augmented reality content based on attribute information application stored in the memory and executed by the least one or more processors, performs the method (non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform various operations corresponding to the methods discussed, [0012], [0005, 0069]).  Thus, Claim 9 is rejected under the same rationale as Claim 1.
15.	As per Claim 10, Maciocci teaches wherein the application automatically sets the augmentation relationship attribute information by extracting at least two or more pieces of information among pose relationship parameter information representing pose information of the changed virtual object based on the pose information of the first reference object, scale relationship parameter information representing scale information of the changed virtual object based on the scale information of the first reference object, and contact surface area information for the first reference object and the changed virtual object [0317].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611